DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-10, it is not clear what happens during the method if a stoichiometric ratio of oxygen to fuel is detected. A person skilled in the art would wonder whether it is not possible to use the method only in lean or rich operation. That is, in that case, it would not be possible to use the method in stoichiometric operation (i.e. lambda close to 1).
It is clear from the description that the operating state of the internal combustion engine (lean or rich operation) is generated using a lambda signal and the nitrogen oxide fraction and/or ammonia fraction in the exhaust gas is/are generated using a main signal. Therefore, at least two different signals are produced using the exhaust-gas sensor and not only at least one as disclosed in claim 1.
The concept disclosed in the description of using an exhaust-gas sensor to generate both a signal for lambda and a signal for NOx/ammonia and, subsequently, of using the lambda information to divide the NOx/ammonia signal into a nitrogen oxide fraction and an ammonia fraction, is not disclosed by the claims.
The use of and/or in the claims to distinguish between nitrogen oxide and/or ammonia causes problems with contradictions in claims 2-9 as, for example, a nitrogen oxide amount can be detected, but a dependent claim states “and/or” and ammonia is included. How can a nitrogen oxide level be determined and conclude an ammonia amount? Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audi DE 102012022841.
	Regarding claims 1-10, Audi discloses a method for ascertaining the nitrogen oxide fraction and/or ammonia fraction (claims 1-3) in the exhaust gas of an internal combustion engine which has a catalytic converter (see figure 1) arranged in an exhaust section of
the internal combustion engine and an exhaust-gas sensor (see figure 1) arranged downstream of the catalytic converter, wherein the method comprises:
- ascertaining an operating state of the internal combustion engine which indicates lean operation or rich operation of the internal combustion engine (function of a lambda sensor as disclosed in Audi).
Amonia fraction in the exhaust gas is/are generated using a main signal. Therefore, at least two different signals are produced using the exhaust-gas sensor and not only at least one as disclosed in claim 1. The concept disclosed in the description of using an exhaust-gas sensor to generate both a signal for lambda and a signal for NOx/ammonia and, subsequently, of using the lambda information to divide the NOx/ammonia signal into a nitrogen oxide fraction and an ammonia fraction, is not disclosed by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747